memorandum: **
Kenneth Irvin Counce appeals the district court’s denial of his motion for reconsideration and his motion pursuant to Fed. R.Crim.P. 52(b) for the district court to make further factual findings, following the district court’s denial of his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Counce contends that the district court erred by denying his post-judgment motions from the district court’s denial of his 28 U.S.C. § 2241 petition because his due process rights had been violated and he received ineffective assistance of counsel. The record supports the district court’s denial of these motions. See United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir.2004); see also Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We have considered and rejected Counce’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.